Name: Commission Regulation (EEC) No 1326/77 of 21 June 1977 fixing, for the 1977/78 sugar marketing year, the flat-rate amount provided for in the system of minimum stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 77 Official Journal of the European Communities No L 153/5 COMMISSION REGULATION (EEC) No 1326/77 of 21 June 1977 fixing, for the 1977/78 sugar marketing year, the flat-rate amount provided for in the system of minimum stocks laying down detailed rules for the application of the system of minimum stocks in the sugar sector (4) provides for a flat-rate amount to be fixed for each sugar marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar f 1 ), as last amended by Regulation (EEC) No 111 0/77 (2), Having regard to Council Regulation (EEC) No 1488/76 of 22 June 1976 laying down provisions for the introduction of a system of minimum stocks in the sugar sector (3), and in particular Article 7 thereof, Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1488/76 provide for the reimbursement of the profit included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas, in order to determine that profit, Commis ­ sion Regulation (EEC) No 189/77 of 28 January 1977 HAS ADOPTED THIS REGULATION : Article 1 For the 1977/78 sugar marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be 01 0 unit of account per 100 kilo ­ grams of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1977. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 359, 31 . 12. 1974, p . 1 . (2) OJ No L 134, 28 . 5 . 1977, p. 1 . (3) OJ No L 167, 26 . 6. 1976, p . 11 . ( «) OJ No L 25, 29 . 1 . 1977, p. 27.